UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMUEL COLESON, JR.,

                                 Plaintiff,

                     -against-

 MS. ANITA PARKER, President and CEO of                        20-CV-951 (CM)
 Treat Me Right/St. Luke A.M.E. Church
                                                              CIVIL JUDGMENT
 Supervised Child Visitation and Exchange
 Program; CRISTINA FONTANEZ; THEON
 SMITH; MR. ROBERT LEDER; MILLIE
 CHRISTINA AUNT,

                                 Defendants.

       Pursuant to the order issued March 6, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 6, 2020
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
